                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                      :
                                              :      Criminal No. 16-494 (AET)
                                              :
                 v.                           :
                                              :      ORDER MODIFYING CONDITIONS
                                              :      OF RELEASE
BRET KOHAN                                    :
                                              :

          This matter having been brought before the Court on Defendant Bret Kohan’s application

for an order modifying the previously imposed condition of home detention; and the Defendant

requesting permission to visit with his family at his brother’s home in Toms River for his niece’s

Sweet Sixteen on May 8, 2021; and the Government and Pretrial Services having no objection

and for good cause shown;

          IT IS this UG day of April 2021 ORDERED that Defendant’s application is

GRANTED;

    IT IS FURTHER ORDERED that Mr. Kohan is permitted to be absent from his residence on

May 8, 2021 to visit his family at his brother’s home in Toms River, New Jersey.

    IT IS FURTHER ORDERED that Mr. Kohan may leave his residence at 8:00 a.m. on May 8,

2021 and return to his residence by 10:00 p.m. on May 8th, 2021

    IT IS FURTHER ORDERED that all previously imposed conditions of release remain in

effect.



                                              _____________________________
                                              _________________________
                                              DOUGLAS AS S E.
                                                           E. ARPERT
                                                              AR RPE
                                                                  P RT
                                              United States
                                                     Staates Magistrate
                                                                    r te Judge
                                                             Magisttra
